Martin, J.,
This is an action of replevin. The defendant has filed a petition, praying that the goods in controversy be permitted to remain in his custody and possession pending the trial of the case. A rule to show cause was issued upon this petition. The reason assigned is that the defendant is unable to secure a counter-bond.
No authority has been cited to us which authorizes this procedure. If the action was improperly brought, the defendant has his remedy against the plaintiff and its surety on the replevin bond. The rule to show cause why the defendant should not retain custody of the property will be discharged.
Prom William J. Aiken, Pittsburgh, Pa.